DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on August 18, 2022 has been received. Claims 1-20 are currently pending, of which claims 5-10 and 18-20 are withdrawn.
Claims 1-4 and 11-17 are presented for examination below.
Response to Arguments
Applicant's arguments with respect to the amended claims have been considered, and an updated rejection has been provided below in light of Applicant’s claim amendments.
Regarding Applicant’s argument that “None of the prior references comprise a two piece garment let alone a waist belt encircling the laced corset and an attaching material disposed on an inner surface thereof complementary to the attaching material of the laced corset” (see page 6 of Applicant’s Remarks), the Examiner respectfully disagrees. These features are together taught by Kispert, Fruscione-Loizides, and Morano, as discussed in the updated rejections below. The Examiner also notes that Applicant has not provided any particular arguments as to how or why the cited prior art references allegedly fail to teach the claim limitations, and merely provides a conclusory statement saying that they fail to do so. As such, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Furthermore, regarding the particular limitation of “a waist belt encircling the laced corset,” it is noted that the claim language is both indefinite and unsupported by the specification as filed (see rejections under 35 USC 112 below), and Kispert, Fruscione-Loizides, and Morano teach the claim limitation as best as can be understood.
See updated rejection(s) below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s):
“a waist belt...encircling with a portion of the laced corset” (claim 1)
“a complementary attaching material disposed on an outer surface of the laced corset” (claim 1)
“hook and loop material disposed respectively in a plurality of “C” bands on the inner surface of the waist belt and on the outer surface of the laced corset” (claim 11)  
No new matter should be entered.
The Examiner notes that the drawings only appear to show the plurality of “C” bands on the inner surface of the waist belt, and do not appear to show the “C” bands on the outer surface of the laced corset. Note that paragraph 0019 of the specification filed on August 18, 2022 further describes wherein “The open ‘C’ bands of hook material V shown in broken lines is disposed on an internal surface of the waistband B complementary to a loop material throughout the corset A.” As such, the loop material of the laced corset appears to be formed throughout the corset material, and not in distinct “C” bands as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: “configured concentric and encircling with a portion of the laced corset and having an attaching material…” should read “configured concentric with and encircling a portion of the laced corset, the waist belt having an attaching material…” to enhance clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a waist belt…configured concentric and encircling with a portion of the laced corset.” The limitation lacks support in the original disclosure and therefore constitutes new matter.
The Examiner notes that the specification fails to provide sufficient support for the waist belt encircling the laced corset. First, it is noted that the words “encircle” and “encircling” do not appear to be used in the specification. Second, the common definition of “encircle” is: “to form a circle around”; “to pass completely around” (see definitions 1 and 2 of “encircle” via Merriam-Webster.com). In contrast, the pending specification describes wherein the waist belt is configured as “an open ‘C’ band” that is configured to attach to the laced corset via complementary hook and loop materials (see paragraph 0027 and Figs. 1-2). Similarly, claim 14 recites wherein “the waist belt is configured as an open ‘C’ band.” As such, while the disclosed waist belt does overlap a portion/majority of the laced corset, it does not appear to actually encircle (e.g., pass completely around) the laced corset.
Dependent claims are rejected at least for depending from rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a waist belt…configured concentric and encircling with a portion of the laced corset.” As discussed above, however, the waist belt is disclosed to form “an open ‘C’ band” that fails to completely surround, i.e., encircle, the laced corset (see paragraph 0027 and Figs. 1-2). As such, the limitation is indefinite in view of the specification, as it is unclear whether the claimed waist belt actually encircles the laced corset or not. For purposes of examination, the Examiner will interpret the claimed “encircling” as an overlapping configuration without requiring the waist belt to completely surround the laced corset.
Claim 14 recites the limitation “the waist belt is configured as an open ‘C’ band.” The limitation is indefinite in combination with the “encircling” limitation of claim 1, upon which claim 14 depends, as it is unclear how the waist belt can be an encircling structure (i.e., forming a complete circle, like an “O”) but also an open “C” shape.
Claim 16 recites the limitation “wherein the waist belt comprises a banded design.” The limitation is indefinite, as it is unclear what a “banded design” constitutes. The Examiner notes that the phrase “banded design” does not appear in the specification. However, as discussed above, the specification does describe the waist band being “configured as an open ‘C’ band” (see paragraph 0027). As such, for purposes of examination, the Examiner will interpret the claimed “banded design” as the waist belt being formed in the shape of a band.
Dependent claims are rejected at least for depending from rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 11-16, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kispert (US Patent No. 1,581,962) in view of Fruscione-Loizides (herein Fruscione)(US PG Pub 2015/0245939), further in view of Morano (US Patent No. 2,429,941).
Regarding claim 1, Kispert discloses a body shaping garment (see front-laced embodiment of Fig. 7 and general construction of Figs. 1-3, note that the Fig. 7 embodiment only differs from the embodiment of Figs. 1-3 in its inclusion of a front lacing portion; see page 2, lines 35-43) comprising: 
a laced corset (10) comprising a first piece of the body shaping garment (see Figs. 1-3 and 7 and page 1, lines 35-45) and extending from a lower abdominal portion to an upper abdominal portion (generally corresponding to bottom and top portions of 10, respectively, see Fig. 7); and 
a waist belt (17) comprising a second piece of the body shaping garment (see Figs. 1-3 and 7 and page 1, lines 52-94; note the webs 17 are operatively connected at a center front of the garment and together form a second piece of the garment inasmuch as claimed).
Kispert fails to disclose in the present embodiment wherein the waist belt is configured concentric with a portion of the laced corset (i.e., sharing the same center) and encircles the portion of the laced corset.
However, Kispert further discloses in an alternate embodiment (see Fig. 9) wherein the waist belt may be located around a middle of the corset so as to be configured concentric with, and encircling, a portion of the laced corset (see Fig. 9 and page 1, lines 88-104; note that the word “encircling” is being interpreted to refer to an overlapping configuration, without requiring the waist belt to completely surround the laced corset; see rejection under 35 USC 112 above), so as to provide adjustable abdominal support to the wearer (see page 1, lines 88-104).
Therefore, based on Kispert’s own teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kispert’s waist belt to be located around a middle of the corset so as to be configured concentric with and encircling a portion of the laced corset; as doing so would provide adjustable abdominal support to the wearer.
Kispert substantially discloses the invention as claimed above but fails to further disclose wherein the body shaping garment further includes complementary attaching material disposed on an outer surface of the laced corset, and an attaching material disposed on an inner surface of the waist belt, complementary to the attaching material of the laced corset.
However, Fruscione teaches an abdominal support garment (1, see embodiment of Fig. 4) comprising a supportive base layer (2) extending from a lower abdominal portion to an upper abdominal portion (generally corresponding to top and bottom portions of 2, respectively, see Figs. 1 and 4) and at least one waist belt (11, 12), wherein the garment further includes complementary attaching material (8, 9) disposed on an outer surface of the supportive base layer, and an attaching material (13, 14) disposed on an inner surface of the at least one waist belt, complementary to the attaching material of the supportive base layer (see Fig. 4 and paragraphs 0035-0039), so as to adjustably provide different degrees and areas of support and stability to the wearer’s abdomen (see paragraphs 0002-0004 and 0006-0007).
Therefore, based on Fruscione’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kispert’s body shaping garment to further include complementary attaching material disposed on an outer surface of the laced corset, and an attaching material disposed on an inner surface of the waist belt, complementary to the attaching material of the laced corset; as doing so would allow the body shaping garment to adjustably provide different degrees and areas of support and stability to the wearer’s abdomen.
Kispert further depicts wherein the body shaping garment is usable with a garment having shoulder straps (see Fig. 1) but fails to disclose wherein the body shaping garment itself includes a set of two adjustable shoulder straps attached to a front side and to a back side of the upper abdominal area.
However, Morano teaches a body shaping garment (see Figs. 1-2) having a corset (body portion as seen in Fig. 1-2 and described in column 1, line 1 – column 2, line 17) and a set of two adjustable shoulder straps (17) attached (at least indirectly) to a front side and to a back side of an upper abdominal region of the body portion (see Figs. 1-2 and column 2, lines 18-21), to provide proper support to the top of the garment (see column 2, lines 18-21).
Therefore, based on Morano’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kispert’s body shaping garment to further include a set of two adjustable shoulder straps attached to a front side and to a back side of the upper abdominal area, as doing so would provide proper support to the top of the garment.

Regarding claim 2, the modified garment of Kispert (i.e., Kispert in view of Fruscione and Morano) is further disclosed wherein a lacing of the laced corset is disposed on a frontal portion and is configured to be tightened or loosened to a wearer's liking (see Fig. 7 and column 2, lines 35-43 of Kispert).
It is noted that the recitation of “configured to be tightened or loosened to a wearer's liking” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Kispert discloses the structure of the lacing as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 3, the modified garment of Kispert (i.e., Kispert in view of Fruscione and Morano) is further disclosed wherein a lacing portion of the laced corset (see front laced portion of Fig. 7 of Kispert) comprises eyelet lacing (see Fig. 7 of Kispert).

Regarding claim 4, the modified garment of Kispert (i.e., Kispert in view of Fruscione and Morano) is further disclosed wherein a lacing portion of the laced corset (see front laced portion of Fig. 7 of Kispert) comprises loops (eyelets) and lacing (see Fig. 7 of Kispert).

Regarding claim 11, the modified garment of Kispert (i.e., Kispert in view of Fruscione and Morano) is further disclosed wherein the complementary attaching material (8, 9, 13, 14 of Fruscione) is a hook and loop material (see paragraphs 0035-0039 of Fruscione) disposed respectively in a plurality of "C" bands on the inner surface of the waist belt (inner surface of 11, 12 of Fruscione) and on the outer surface of the laced corset (outer surface of 2 of Fruscione; see Figs. 1 and 4 and paragraphs 0035-0039 and rejection under 35 USC 112 above, note that the hook and loop materials 8, 9, 13, 14 are capable of forming curved C-shapes when conforming to the curved contours of the wearer’s body).

Regarding claim 12, the modified garment of Kispert (i.e., Kispert in view of Fruscione and Morano) is further disclosed wherein waist belt (17 of Kispert) longitudinally extends adjacent the upper abdominal portion of the laced corset to adjacent the lower abdominal portion thereof (see Fig. 9 of Kispert; waist band 17 longitudinally extends near, i.e., adjacent, to upper and lower abdominal portions of the corset 10 inasmuch as claimed).

Regarding claim 13, the modified garment of Kispert (i.e., Kispert in view of Fruscione and Morano) is further disclosed wherein a height of the waist belt (17 of Kispert) is a fractional portion of a height of the laced corset (10 of Kispert, see Fig. 9 of Kispert) and is affixable within different portions of the height of the laced corset via the complementary attaching materials (8, 9, 13, 14 of Fruscione; note that waist straps 11, 12 of Kispert are physically combinable with different hook and loop portions 9, and portions thereof, so as to affix the straps at different heights along the corset).
Fruscione fails to teach in the present embodiment wherein a height of the waist band is affixable within any portion of the height of the laced corset.
However, Fruscione teaches an alternate embodiment (Fig. 6) having complementary hook and loop panels (8, 9) formed along the majority of the height of the corset, so as to allow the at least one waist strap (11, 12) to be affixable within any portion of the height of the corset (see Fig. 6 and paragraphs 0035-0042), so as to provide varying levels of support as needed in different areas of the abdomen (see paragraphs 0006-0007).
Therefore, based on Fruscione’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kispert’s body shaping garment such that a height of the waist band would be affixable within any portion of the height of the laced corset, as doing so would provide varying levels of support as needed in different areas of the abdomen.

Regarding claim 14, the modified garment of Kispert (i.e., Kispert in view of Fruscione and Morano) is further disclosed wherein the waist belt (17 of Kispert) is configured as an open "C" band (see Figs. 1-3, 7, and 9 of Kispert, waist belt 17 forms an open C band shape when in use) and a tightness of the waist band attachment to the laced corset is adjustable via the complementary attaching materials (8, 9, 13, 14 of Fruscione; see paragraphs 0035-0039 of Fruscione).

Regarding claim 15, the modified garment of Kispert (i.e., Kispert in view of Fruscione and Morano) is further disclosed wherein the waist belt (17 of Kispert) is frictionally adjacent to the laced corset (at least when the garment is in an in-use configuration, wherein waist belt 17 is maintained in a set height/position on the outside of corset 10; see Figs. 7 and 9 and page 1, line 52 – page 2, line 43 of Kispert).

Regarding claim 16, the modified garment of Kispert (i.e., Kispert in view of Fruscione and Morano) is further disclosed wherein the waist belt (17 of Kispert) comprises a banded design (see Figs. 1-3, 7, and 9 of Kispert; waist belt 17 has a band shape).

Claim 17, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kispert, Fruscione, and Morano, as applied to claim 1 above, in view of Kocevar (US PG Pub 2017/0036001).
Regarding claim 17, Kispert, Fruscione, and Moran together teach the limitations of claim 1, as discussed above. Kispert fails to further disclose wherein the laced corset and the waist belt comprise a breathable and stretchy polyurethane fabric.
However, Fruscione further teaches wherein the laced corset (2) is made of a stretchy polyurethane fabric (see paragraphs 0032 and 0037; Fruscione discloses an elastane or lycra fabric, which is made of polyurethane), to provide sufficient and continuous compression support (see paragraphs 0006 and 0007). 
Furthermore, Kocevar teaches an abdominal waist belt (100, see Figs. 1-3) comprising a breathable and stretchy polyurethane fabric (see paragraphs 0019 and 0026-0027), so as to allow the waist band to comfortably conform to the wearer’s body (see paragraph 0019). It is noted that providing a breathable material would also allow the waist belt to be comfortably worn without causing excessive perspiration. 
Therefore, based on Fruscione’s and Kocevar’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kispert’s garment such that both the laced corset and the waist belt would be made of a breathable and stretchy polyurethane fabric, as doing so would provide sufficient and continuous compression support, allow the garment to comfortably conform to the wearer’s body, and allow the garment to be comfortably worn without causing excessive perspiration. 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732